DETAILED ACTION
The instant application having Application No. 16/321560 filed on January 29, 2019 is presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the applicant’s submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on July 29, 2016 (KR10-2016-0097511) and September 23, 2016 (KR10-2016-0122414).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 4-6, 11-13 recites the limitation "the license”; however, there is insufficient antecedent basis for these limitations in the claims.
Claims 7 and 14 are rejected for the same reasons as shown above and for being dependent on a previously rejected base claim.

The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections in the event that it was inadvertently missed by the examiner to advance prosecution. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Applicant’s “license management server” of claim 8 consists of a series of steps none of which positively recite the use of any hardware. The claimed processors of the claim can be broadly, yet reasonably construed as software (see "The Authoritative Dictionary of IEEE Standards Terms," Seventh Edition, IEEE Press, 2000, page 872). Therefore, Applicant’s invention constitutes software per se, void of any hardware components, and as such fails to fall within any of the statutory classes of invention set forth by 35 USC 101.  Dependent claims 9-14 are rejected for the same reasons as presented above with respect to independent claims 16 and in view of their dependence on rejected independent claim 8.     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mane et al. (US Pre-Grant Publication 2012/0131341) hereinafter referred to as Mane in view of KR 10-2013-0047491 (translation provided) hereinafter referred to as Shin.

As per claims 1 and 8, Mane discloses A method of providing a software service of a license management server of a service providing company, the method comprising:  
5receiving a virtual machine interface from a cloud server of a cloud providing company (Mane, paragraph 28, teaches the user accessing the cloud in order to access the VMs of the cloud. As the user can access the VMs and run applications on the VM it is considered as receiving the VM interface.); 
[executing] software of the service providing company in the virtual machine interface (Mane, paragraph 28, teaches the user running applications on the VM; therefore, they must have been installed at some point.); 
providing authority related to an ID and a password to a user terminal (Mane, paragraph 28, teaches the user logging into the console. Mane, paragraph 42, teaches checking passwords during a login process.); and  
(Mane, paragraph 28, teaches the user running applications through the VM.)  
However, Mane does not specifically teach installing software of the service providing company in the virtual machine interface.
Shin discloses installing software of the service providing company in the virtual machine interface (Shin, paragraph 83 (page 6 of attached translation), teaches installing a software application in a previously generated VM or in a newly generated VM.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Shin with the teachings of Mane. Mane teaches a cloud system that allows the user to log into the cloud system to access a VM and execute applications that are in the VM. Shin teaches installing new software applications in a VM. Therefore, it would have been obvious to have installed new software applications into the system of Mane for the purpose of allowing the user to personalize the VM by installing and executing software applications that they wish to have access to.
Claim 8 recites the additional features of “a processor; and a database in which at least one command to be executed by the processor is 15stored, wherein the at least one command is executable to …” (Mane, paragraph 67, teaches that the invention can be implemented in hardware, firmware, software, or a combination. Shin, page 2 of translation, teaches a processor and memory.)

Claims 2, 4, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mane in view of Shin and further in view of Kumar et al. (US Pre-Grant Publication 2013/0179984) hereinafter referred to as Kumar.

As per claims 2 and 9, Mane in view of Shin discloses … the authority related to the ID and the password (Mane, paragraph 28, teaches the user logging into the console. Mane, paragraph 42, teaches checking passwords during a login process.)
However, Mane in view of Shin does not specifically teach transmitting a license for 15authenticating authority for use of the software to the virtual machine interface in order to authenticate the user terminal for the authority related to the ID and the password.  
Kumar discloses transmitting a license for 15authenticating authority for use of the software to the virtual machine interface in order to authenticate the user terminal for the authority related to the ID and the password (Kumar, paragraphs 2-3, 6, and 11, teaches transmitting a license to the client machine and checking the license before granting or denying the user access to the software application.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Kumar with the teachings of Mane in view of Shin. Mane in view of Shin teaches a cloud system that allows the user to log into the cloud system to access a VM and execute software applications that are in the VM. Kumar teaches transmitting a license to the user machine that is checked before granting access to the software application. Therefore, it would have been obvious to 

As per claims 4 and 11, Mane in view of Shin discloses … the authority related to the ID and the password (Mane, paragraph 28, teaches the user logging into the console. Mane, paragraph 42, teaches checking passwords during a login process.)
However, Mane in view of Shin does not specifically teach when a request for issuance of a new license is received from the user terminal after the license expires, re-providing the authority related to the ID and the password.  
Kumar discloses when a request for issuance of a new license is received from the user terminal after the license expires, re-providing the authority related to the ID and the password (Kumar, paragraphs 2-3, 6, and 11, teaches transmitting a license to the client machine and checking the license before granting or denying the user access to the software application. Kumar, paragraphs 14-15, 48, and 52, teaches that the license can have an expiration date as well as requesting a new license before or after the expiration date to allow continued access to the software application.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Kumar with the teachings of Mane in view of Shin. Mane in view of Shin teaches a cloud system that allows the user to log into the cloud system to access a VM and execute software applications that are in the VM. .

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mane in view of Shin and further in view of Schmidt et al. (US Pre-Grant Publication 2014/0123292) hereinafter referred to as Schmidt.

As per claims 3 and 10, Mane in view of Shin discloses 20The method of claim 1, wherein the authority related to the ID and the password is provided … (Mane, paragraph 28, teaches the user logging into the console. Mane, paragraph 42, teaches checking passwords during a login process.)
However, Mane in view of Shin does not specifically teach wherein the authority related to the ID and the password is provided when a payment for use of the software is made.
Schmidt discloses wherein the authority related to the ID and the password is provided when a payment for use of the software is made (Schmidt, paragraphs 59 and 61, teaches providing cloud access in exchange for a fee.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Schmidt with the teachings of Mane in .

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mane in view of Shin and further in view of Nevarez et al. (US Patent 6189103) hereinafter referred to as Kumar.
30
As per claims 5 and 12, Mane in view of Shin does not specifically teach  5wherein, when a request for issuance of a new license is not received from the user terminal after the license expires, the ID and the password for accessing the software are discarded.
Nevarez discloses wherein, when a request for issuance of a new license is not received from the user terminal after the license expires, the ID and the password for accessing the software are discarded (Nevarez, col. 3 lines 21-32, teaches revoking a credential/password when a license expires.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Nevarez with the teachings of Mane in view of Shin. Mane in view of Shin teaches a cloud system that allows the user to log into the cloud system to access a VM and execute software applications that are in the VM. Nevarez teaches revoking user credentials when a license expires. Therefore, it would have been obvious to have revoked the user’s credentials to access the VM and .

Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming the 35 USC 112 and 35 USC 101 rejections. The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “prior to the transmitting of the license for authenticating authority for use of the software to the virtual machine interface: receiving a first message including user's membership subscription 15information from the cloud server and registering the membership subscription information in an issuance request management unit; receiving a second message that indicates new instance information identified by user identification information from the cloud server and updating source instance information stored in a license issuance management unit to the new 20instance information; transmitting a third message to the cloud server to request an instance unique identifier; receiving the instance unique identifier from the cloud server;  31updating instance unique identifier information in the issuance request management unit to the instance unique identifier received from the cloud server; and issuing the license through the license issuance management unit". The closest prior art of record includes:
Mane (US 2012/0131341) – teaches a user logging into a cloud system to gain access to a VM and its associated software applications.
Shin (KR 10-2013-0047491) – teaches installing a software application into a VM.
Kumar (US 2013/0179984) – teaches transmitting a license and checking the license before granting access to a software application.
Schmidt (US 2014/0123292) – teaches charging a fee to gain access to a cloud system as well as a series of steps to ensure trust of the cloud system.
Nevarez (US 6189103) – teaches revoking a credential when a license expires. 
	However, the combination of steps as currently claimed cannot be found in the cited prior art of record.
Claims 7 and 14 are objected to for the same reasons as cited above and for being dependent on a previously objected to base claim.

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Johnson (US 5023907) – teaches passwords having an expiration date.
Koved (US 2002/0161996) – teaches a VM that can download or stream content to a user device.
Yamada (US 2003/0101264) – teaches a VM to execute downloaded applications.
Dang (US 2011/0047542) – teaches purchasing licenses for VMs and downloading the VMs from a server.
Shoval (US 2012/0042365) – teaches downloading a VM client from a server.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John B King/
Primary Examiner, Art Unit 2498